DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,176,193. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite an obvious variant.
Instant Application
U.S. Patent No. 11,176,193
Claim 1:
In a digital medium environment, a method implemented by a computing device, the method comprising: 



receiving, by an object module, image data captured by an image capture device that describes an environment scene including overlapping objects; 


receiving, by a subject module, device data describing a focus region of the image capture device;

generating, by the object module, a mask for each object included in the overlapping objects; 

determining, by the subject module, a default object of the overlapping objects by intersecting the mask for each object included in the overlapping objects with the focus region of the image capture device; and 







generating, by a generation module, a search input for an image search, the search input includes one subject object that is included in the overlapping objects.

Claim 1:
In a digital medium environment to generate a search input for an image search, a method implemented by a computing device, the method comprising: 

capturing image data of an environment scene that includes one or more objects using an image capture device included with or coupled to the computing device; 

receiving device data describing a field of view, a focus region, and a focus point of the image capture device; 

detecting the objects in the image data and generating a mask for each of the detected objects; 

determining a default object of the detected objects by intersecting the mask for each of the detected objects with the focus region of the image capture device; 

displaying a selectable indication for each of the detected objects including the default object; 

determining a subject object from the detected objects; and 

generating the subject object as the search input for the image search.


 	Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations. It would have been obvious to a person of ordinary skill in the art at the time the invention was made to omit the additional elements " displaying a selectable indication for each of the detected objects including the default object; determining a subject object from the detected objects" of claims 1-10 of U.S. Patent No. 11,176,193 to arrive at the claims 1-20 of the instant application because the person would have realized that the remaining element would perform the same functions as before. "Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before." See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “partially” in claims 4-6 and 16 is a relative term which renders the claim indefinite. The term “partially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The default object determination cannot fully be determined based on a partial.
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheung et al (US 2018/0189598 A1) in view of Coppin et al (US 2014/0019484 A1).
	As to claim 1, Cheung teaches In a digital medium environment, a method implemented by a computing device, the method comprising: 
receiving, by an object module, image data captured by an image capture device that describes an environment scene including overlapping objects (Cheung shows an image which must have been created by a camera. The image clearly shows a focus point of alice and friends sitting a table. See Figure 3); 
generating, by the object module, a mask for each object included in the overlapping objects (Cheung discloses using both DeepMask and SharpMask to identify image segments that correspond to objects and classify the objects and coordinates of the object and of the pixels that form the perimeter of the object in [0035] and Figure); 
displaying an indication of each object included in the overlapping objects (Cheung identifies objects within the image and masks the objects within the image.  Objects can overlap so Cheung creates boundaries between overlapping objects, thus allowing the user to select object mask(s). See Figure 4 and 5, [0036]-[0041]); 
receiving, by a subject module, device data describing a focus region of the image capture device (Cheung shows an image which must have been created by a camera. The image clearly shows a focus point of alice and friends sitting a table. See Figure 3); 
determining, by the subject module, a default object of the overlapping objects by intersecting the mask for each object included in the overlapping objects with the focus region of the image capture device (Cheung shows two objects intersecting as they overlap in Figure 4 and 5.  Specifically, the hare and the tea cup are intersecting each other. Along with the window and the hare’s ear. Cheung further discloses masks may overlap, in which case the mask corresponding to the object closest to the front (e.g., the front-most mask) may be selected when the user selects a pixel that is on each of the overlapping masks (e.g., a pixel in the region of the image in which the objects intersect.). See [0041]).
Cheung fails to explicitly recite generating, by a generation module, a search input for an image search, the search input includes one subject object that is included in the overlapping objects.
However, Coppin teaches generating, by a generation module, a search input for an image search, the search input includes one subject object that is included in the overlapping objects (Coppin discloses allowing the user to select features from an image in order to base a search on in Figures 2a and 2b, [0022]-[0023], and [0061]-[0062]).
Before the effective filing date, it would have been obvious to one of ordinary skill in the art, to modify the teachings of Cheung to incorporate the selecting of image features for image search inclusion as taught by Coppin for the purpose of allows the user to search from multiple images as well as specifying what exactly it is about an image that they want to search for (see Coppin [0022]).
As to claim 2, Cheung further teaches wherein the one subject object is the default object (Cheung further discloses masks may overlap, in which case the mask corresponding to the object closest to the front (e.g., the front-most mask) may be selected when the user selects a pixel that is on each of the overlapping masks (e.g., a pixel in the region of the image in which the objects intersect in [0041]. Declaring a default object is a well know concept within images and image capturing. Many methods such as selecting an object in foreground/background (as discussed with Cheung), selecting an object in the focus, selecting a central object in the focus, selecting an object in the field of view.).
As to claim 3, Cheung further teaches wherein the one subject object is not the default object (Cheung further discloses masks may overlap, in which case the mask corresponding to the object closest to the front (e.g., the front-most mask) may be selected when the user selects a pixel that is on each of the overlapping masks (e.g., a pixel in the region of the image in which the objects intersect in [0041]. Declaring a default object is a well know concept within images and image capturing. Many methods such as selecting an object in foreground/background (as discussed with Cheung), selecting an object in the focus, selecting a central object in the focus, selecting an object in the field of view.).
As to claim 4, Cheung further teaches wherein the default object is determined at least partially based on a focus point of the image capture device (Cheung further discloses masks may overlap, in which case the mask corresponding to the object closest to the front (e.g., the front-most mask) may be selected when the user selects a pixel that is on each of the overlapping masks (e.g., a pixel in the region of the image in which the objects intersect in [0041]. Declaring a default object is a well know concept within images and image capturing. Many methods such as selecting an object in foreground/background (as discussed with Cheung), selecting an object in the focus, selecting a central object in the focus, selecting an object in the field of view.).
As to claim 5, Cheung further teaches wherein the default object is determined at least partially based on a field of view of the image capture device (Cheung further discloses masks may overlap, in which case the mask corresponding to the object closest to the front (e.g., the front-most mask) may be selected when the user selects a pixel that is on each of the overlapping masks (e.g., a pixel in the region of the image in which the objects intersect in [0041]. Declaring a default object is a well know concept within images and image capturing. Many methods such as selecting an object in foreground/background (as discussed with Cheung), selecting an object in the focus, selecting a central object in the focus, selecting an object in the field of view.).
As to claim 6, Cheung further teaches wherein the default object is determined at least partially based on a centroid of the default object (Cheung further discloses masks may overlap, in which case the mask corresponding to the object closest to the front (e.g., the front-most mask) may be selected when the user selects a pixel that is on each of the overlapping masks (e.g., a pixel in the region of the image in which the objects intersect in [0041]. Declaring a default object is a well know concept within images and image capturing. Many methods such as selecting an object in foreground/background (as discussed with Cheung), selecting an object in the focus, selecting a central object in the focus, selecting an object in the field of view.).
As to claim 7, Cheung further teaches receiving selection data describing the one subject object; and determining the one subject object based on the selection data (Cheung further discloses masks may overlap, in which case the mask corresponding to the object closest to the front (e.g., the front-most mask) may be selected when the user selects a pixel that is on each of the overlapping masks (e.g., a pixel in the region of the image in which the objects intersect.). See [0041])).
As to claim 8, Cheung further teaches determining a point of reference in the environment scene; and determining the one subject object based on the point of reference (Cheung further discloses gestures may also touch, point to, or otherwise indicate specific portions of the image, in which case the system may identify specific objects displayed in the image at the locations indicated by the gestures in [0033].).
As to claim 9, Cheung further teaches wherein the default object is a background object of the overlapping objects (Cheung further discloses masks may overlap, in which case the mask corresponding to the object closest to the front (e.g., the front-most mask) may be selected when the user selects a pixel that is on each of the overlapping masks (e.g., a pixel in the region of the image in which the objects intersect in [0041]. Declaring a default object is a well know concept within images and image capturing. Many methods such as selecting an object in foreground/background (as discussed with Cheung), selecting an object in the focus, selecting a central object in the focus, selecting an object in the field of view.).
As to claim 10, Cheung further teaches wherein the default object is a foreground object of the overlapping objects (Cheung further discloses masks may overlap, in which case the mask corresponding to the object closest to the front (e.g., the front-most mask) may be selected when the user selects a pixel that is on each of the overlapping masks (e.g., a pixel in the region of the image in which the objects intersect in [0041]. Declaring a default object is a well know concept within images and image capturing. Many methods such as selecting an object in foreground/background (as discussed with Cheung), selecting an object in the focus, selecting a central object in the focus, selecting an object in the field of view.).
	As to claim 11, Cheung discloses One or more computer-readable storage media comprising instructions stored thereon that (see [0077] for computer readable media), responsive to execution by a computing device (see [0068]-[0071] for computing device), cause operations of the computing device including: 
receiving image data captured by an image capture device that describes an environment scene including overlapping objects (Cheung discloses displaying an image to a client such as the one presented in Figure 3. The image must be taken by a image capturing device such as a camera at some point in order to exist. (see Figure 3 and [0033] and [0038])); 
generating a mask for each object included in the overlapping objects (Cheung discloses using both DeepMask and SharpMask to identify image segments that correspond to objects and classify the objects and coordinates of the object and of the pixels that form the perimeter of the object in [0035] and Figure); 
displaying an indication of each object included in the overlapping objects (Cheung identifies objects within the image and masks the objects within the image.  Objects can overlap so Cheung creates boundaries between overlapping objects, thus allowing the user to select object mask(s). See Figure 4 and 5, [0036]-[0041]).
Cheung fails to explicitly recite generating a search input for an image search, the search input includes one subject object that is included in the overlapping objects.
However, Coppin teaches generating a search input for an image search, the search input includes one subject object that is included in the overlapping objects (Coppin discloses allowing the user to select features from an image in order to base a search on in Figures 2a and 2b, [0022]-[0023], and [0061]-[0062]).
Before the effective filing date, it would have been obvious to one of ordinary skill in the art, to modify the teachings of Cheung to incorporate the selecting of image features for image search inclusion as taught by Coppin for the purpose of allows the user to search from multiple images as well as specifying what exactly it is about an image that they want to search for (see Coppin [0022]).
As to claim 12, Cheung further teaches wherein the one subject object is a background object of the overlapping objects (Cheung further discloses masks may overlap, in which case the mask corresponding to the object closest to the front (e.g., the front-most mask) may be selected when the user selects a pixel that is on each of the overlapping masks (e.g., a pixel in the region of the image in which the objects intersect in [0041]. Declaring a default object is a well know concept within images and image capturing. Many methods such as selecting an object in foreground/background (as discussed with Cheung), selecting an object in the focus, selecting a central object in the focus, selecting an object in the field of view.).  
As to claim 13, Cheung further teaches wherein the one subject object is a foreground object of the overlapping objects (Cheung further discloses masks may overlap, in which case the mask corresponding to the object closest to the front (e.g., the front-most mask) may be selected when the user selects a pixel that is on each of the overlapping masks (e.g., a pixel in the region of the image in which the objects intersect in [0041]. Declaring a default object is a well know concept within images and image capturing. Many methods such as selecting an object in foreground/background (as discussed with Cheung), selecting an object in the focus, selecting a central object in the focus, selecting an object in the field of view.).  
As to claim 14, Cheung further teaches wherein the operations further include determining a default object of the overlapping objects by intersecting the mask for each object included in the overlapping objects with a focus region of the image capture device (Cheung further discloses masks may overlap, in which case the mask corresponding to the object closest to the front (e.g., the front-most mask) may be selected when the user selects a pixel that is on each of the overlapping masks (e.g., a pixel in the region of the image in which the objects intersect in [0041]. Declaring a default object is a well know concept within images and image capturing. Many methods such as selecting an object in foreground/background (as discussed with Cheung), selecting an object in the focus, selecting a central object in the focus, selecting an object in the field of view.).  
As to claim 15, Cheung further teaches wherein the one subject object is not the default object (Cheung further discloses masks may overlap, in which case the mask corresponding to the object closest to the front (e.g., the front-most mask) may be selected when the user selects a pixel that is on each of the overlapping masks (e.g., a pixel in the region of the image in which the objects intersect in [0041]. Declaring a default object is a well know concept within images and image capturing. Many methods such as selecting an object in foreground/background (as discussed with Cheung), selecting an object in the focus, selecting a central object in the focus, selecting an object in the field of view.).  
As to claim 16, Cheung further teaches wherein the default object is determined at least partially based on a focus point of the image capture device or a field of view of the image capture device (Cheung further discloses masks may overlap, in which case the mask corresponding to the object closest to the front (e.g., the front-most mask) may be selected when the user selects a pixel that is on each of the overlapping masks (e.g., a pixel in the region of the image in which the objects intersect in [0041]. Declaring a default object is a well know concept within images and image capturing. Many methods such as selecting an object in foreground/background (as discussed with Cheung), selecting an object in the focus, selecting a central object in the focus, selecting an object in the field of view.).  
As to claim 17, Cheung further teaches wherein the default object is determined at least partially based on a centroid of the default object (Cheung further discloses masks may overlap, in which case the mask corresponding to the object closest to the front (e.g., the front-most mask) may be selected when the user selects a pixel that is on each of the overlapping masks (e.g., a pixel in the region of the image in which the objects intersect in [0041]. Declaring a default object is a well know concept within images and image capturing. Many methods such as selecting an object in foreground/background (as discussed with Cheung), selecting an object in the focus, selecting a central object in the focus, selecting an object in the field of view.).
As to claim 18, Cheung discloses A system comprising: 
means for receiving image data captured by an image capture device that describes an environment scene including overlapping objects (Cheung shows an image which must have been created by a camera. The image clearly shows a focus point of alice and friends sitting a table. See Figure 3); 
means for generating a mask for each object included in the overlapping objects (Cheung discloses using both DeepMask and SharpMask to identify image segments that correspond to objects and classify the objects and coordinates of the object and of the pixels that form the perimeter of the object in [0035] and Figure); 
means for determining a default object of the overlapping objects by intersecting the mask for each object included in the overlapping objects with a focus region of the image capture device (Cheung shows two objects intersecting as they overlap in Figure 4 and 5.  Specifically, the hare and the tea cup are intersecting each other. Along with the window and the hare’s ear. Cheung further discloses masks may overlap, in which case the mask corresponding to the object closest to the front (e.g., the front-most mask) may be selected when the user selects a pixel that is on each of the overlapping masks (e.g., a pixel in the region of the image in which the objects intersect.). See [0041]).
Cheung fails to explicitly recite means for generating a search input for an image search, the search input includes one subject object that is included in the overlapping objects.
However, Coppin teaches means for generating a search input for an image search, the search input includes one subject object that is included in the overlapping objects (Coppin discloses allowing the user to select features from an image in order to base a search on in Figures 2a and 2b, [0022]-[0023], and [0061]-[0062]).
Before the effective filing date, it would have been obvious to one of ordinary skill in the art, to modify the teachings of Cheung to incorporate the selecting of image features for image search inclusion as taught by Coppin for the purpose of allows the user to search from multiple images as well as specifying what exactly it is about an image that they want to search for (see Coppin [0022]).
As to claim 19, Cheung further teaches wherein the one subject object is a background object of the overlapping objects (Cheung further discloses masks may overlap, in which case the mask corresponding to the object closest to the front (e.g., the front-most mask) may be selected when the user selects a pixel that is on each of the overlapping masks (e.g., a pixel in the region of the image in which the objects intersect in [0041]. Declaring a default object is a well know concept within images and image capturing. Many methods such as selecting an object in foreground/background (as discussed with Cheung), selecting an object in the focus, selecting a central object in the focus, selecting an object in the field of view.).  
As to claim 20, Cheung further teaches wherein the one subject object is a foreground object of the overlapping objects (Cheung further discloses masks may overlap, in which case the mask corresponding to the object closest to the front (e.g., the front-most mask) may be selected when the user selects a pixel that is on each of the overlapping masks (e.g., a pixel in the region of the image in which the objects intersect in [0041]. Declaring a default object is a well know concept within images and image capturing. Many methods such as selecting an object in foreground/background (as discussed with Cheung), selecting an object in the focus, selecting a central object in the focus, selecting an object in the field of view.).
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED M BIBBEE whose telephone number is (571)270-1054. The examiner can normally be reached Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 5712724080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JARED M BIBBEE/          Primary Examiner, Art Unit 2161